



Exhibit 10.17
December 28, 2016
Phillips Edison Grocery Center Operating Partnership II, L.P
11501 Northlake Drive
Cincinnati, OH 45249
Re:    Swap Transaction #114346
Dear Sir:
The purpose of this letter agreement is to confirm the terms and conditions of
the Swap Transaction entered into between Regions Bank ("Regions") and Phillips
Edison Grocery Center Operating Partnership II, L.P. ("Counterparty") on the
Trade Date specified below (the "Swap Transaction"). This letter agreement
constitutes a "Confirmation" as referred to in the Master Agreement specified
below.
The definitions and provisions contained in the 2006 ISDA Definitions published
by the International Swaps and Derivatives Association, Inc. (the
''Definitions") are incorporated into this Confirmation. In the event of any
inconsistency between those definitions and provisions and this Confirmation,
this Confirmation will govern. This Confirmation constitutes a "Confirmation" as
referred to in, and supplements, forms part of and is subject to, the ISDA
Master Agreement dated as of December 28, 2016, as amended, and supplemented
from time to time ("the Agreement"), between Phillips Edison Grocery Center
Operating Partnership II,L.P. and Regions Bank. All provisions contained in the
Agreement govern this Confirmation except as expressly modified below.
The terms of this particular Swap Transaction to which this Confirmation relates
are as follows:
Notional Amount:             USD $63,500,000.00
Trade Date:                 December 28, 2016
Effective Date:                 January 3, 2017
Termination Date:             July 2, 2019, subject to adjustment in accordance
with the Preceding
Business Day Convention.
Fixed Amounts:
Fixed Rate Payer:            Counterparty
Fixed Rate Calculation Periods:        From and including the first (1st) day of
each month to but excluding the
first (1st) day of the following month starting with the Effective Date
continuing until the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Fixed Rate Payer Payment Dates:        First (1st) calendar day of each month
beginning with February 1, 2017,
continuing until the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Fixed Rate:                1.494000%
Fixed Rate Day Count Fraction:        Act/360
Floating Amounts:
Floating Rate Payer:            Regions Bank
Floating Rate Calculation Periods:    From and including the first (1st) day of
each month to but excluding the
first (1st) day of the following month starting with the Effective Date
continuing until the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Floating Rate Payer Payment Dates:    First (1st) calendar day of each month
beginning with February 1, 2017,
continuing until the Termination Date, subject to adjustment in
accordance with the Modified Following Business Day Convention.
Floating Rate for Initial Calculation Period: To be determined





--------------------------------------------------------------------------------





Floating Rate Option:            USD-LIBOR-BBA, however the reference to "London
Banking Days"in
the third line of the definition of "USD­ LIBOR-BBA" as published in
Section 7.l(ab) (xxii) of the 2006 ISDA Definitions is replaced by ["New
York and London Business Days"].
Designated Maturity:             1Month (No interpolation)
Spread:                    None
Floating Rate Day Count Fraction:     Act/360
Floating Rate Date Determined:        Two London and New York Banking Days prior
to each Reset Date
Reset Dates:                First day of each Floating Rate Calculation Period,
subject to adjustment
in accordance with the Modified Following Business Day Convention
Method of Averaging:             Not Applicable
Compounding:                 Not Applicable
Compounding Dates:            Not Applicable
Business Days for Payments by both Parties: London and New York
Calculation Agent:            As set forth in the Agreement
Account Details
Payments to Regions:             Regions Bank
Fed Routing Number:             062005690
Account Number:             1410010009000
Attention:                Treasury Operations/Carl Taube
Counterparty hereby authorizes Regions Bank to credit and debit the account
specified below (or as otherwise specified by Counterparty from time to time)
for amounts due from and to Regions Bank relative to the Transaction evidenced
hereby.
Payments to Counterparty:
Fed Routing Number:         
Account Number:            Please provide
Account Name:                Phillips Edison Grocery Center Operating
Partnership II, L.P.
Attention:
Offices:
Regions Bank:                PO Box 10247
Birmingham, AL 35202
Mail Code ALBH11704B
Phone:                     205-264- 7410
Fax:                    205-326-7852
The Counterparty has consulted, to the extent it has deemed necessary, with its
legal, tax and financial advisors regarding its decision to enter into the Swap
Transaction and has had an opportunity to ask questions of, and has obtained all
requested information from Regions concerning the Swap Transaction. The
Counterparty has made its own independent decision to enter into the Swap
Transaction based upon its own judgment, with full understanding of the
economic, legal, and other risks associated with the Swap Transaction (which
risks it is willing to assume) and is entering into the Swap Transaction without
relying upon any advice (oral or written) or projections of Regions. The
Counterparty understands that Regions is relying on the statements made by the
Counterparty in this paragraph in entering into the Swap Transaction.
Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing the copy of this Confirmation enclosed for that purpose
and returning it to us.





--------------------------------------------------------------------------------





Regards,
REGIONS BANK
By:     /s/ Carl Taube
Name:     Carl Taube
Title:    Vice President


Accepted and confirmed as of the date first written:
PHILUPSEDISON GROCERY CENTER
OPERATING PARTNERSHIP II, L.P., a Delaware limited partnership
By: Phillips Edison Grocery Center OP
GP II LLC, a Delaware limited liability company,
Its General Partner
By:    /s/ John Caulfield
Name:    John Caulfield
Title:    Vice President



